EXAMINER’S AMENDMENT
Applicant canceled claims 9, 10, 15, 16, 21 and 22.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Harris A. Pitlick (attorney for applicant) on May 4, 2022.
The application has been amended as follows: 

In Claim 11, line 2, insert --- the group consisting of --- between “selected from” and “ethylhexyl”.
In Claim 12, line 2, insert --- the group consisting of --- between “selected from” and “ethylhexyl”.
In Claim 19, line 2, insert --- the group consisting of --- between “selected from” and “a polyethylene,”.
In Claim 20, line 2, insert --- the group consisting of --- between “selected from” and “a polyethylene,”.
In Claim 23, line 2, insert --- the group consisting of --- between “selected from” and “a polyethylene,”.
In Claim 24, line 2, insert --- the group consisting of --- between “selected from” and “a polyethylene,”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: (i) As previously indicated, in view of the after-final amendment filed on February 24, 2022, previous 102(a)(1) rejection over Falk (US 2010/0158834 A1) was withdrawn in the advisory action mailed on March 16, 2022.  Instant claim 7 requires that instant cosmetic comprises only one cyclic silicone and that such cyclic silicone is represented by the general formula (1), has a boiling point of 205-255oC and has a viscosity of less than 5 mm2/s (25oC).  Since Falk’834 requires a blend of at least two different cycloalkylmethicones, instant claims are allowed over Falk.  (ii) Steiner et al (EP 0 118 625A2, which English translation was previously enclosed in the advisory action of March 16, 2022) teaches a fragrance carrier material (for a fragrance or a fragrance mixture) comprising an odor improver containing hexaalkylcyclotrisiloxane, such as hexaethylcyclotrisiloxane.  However, Steiner does not teach or suggest the use of an organic ultraviolet absorber as required in instant claim 7.  (iii) Minemura et al (5,489,482) (which was previously cited in the advisory action of March 16,2022) teaches a composition that can be formed into a film on a substrate (such as hair, wool, feathers, leather, artificial leather, cotton, threads, artificial fiber, wood, plastics, metals and powders) where the composition preferably comprises volatile organopolysiloxanes which may be used singly or as a mixture of two or more.  As examples for the volatile organopolysiloxane, the reference teaches some of instant compounds of claim 8.  However, Minemura does not teach or suggest the use of an organic ultraviolet absorber as required in instant claim 7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        May 4, 2022